EXHIBIT 10.2

 

LOGO [g155936g83f26.jpg]

 

30 South Wacker Drive

Suite 3550 | Chicago, IL 60606

312.583.5700 main

312.583.5701 fax

navigant.com

February 19, 2016

Mr. Stephen Lieberman

[                                     ]

[                                             ]

Dear Stephen,

I am pleased to extend you an offer of employment with Navigant Consulting, Inc.
(“Navigant”) as its Executive Vice President and Chief Financial Officer,
commencing on or before April 18, 2016. This letter (this “Agreement”) outlines
certain terms of your employment should you choose to accept this offer.

 

•   Base Salary: An annualized base salary of $500,000 will be payable
bi-weekly, based on 26 pay periods per year, or in such other installments
consistent with Navigant’s standard payroll practices, subject to authorized
withholding and other required deductions. Annual compensation reviews are
conducted by the Compensation Committee (the “Committee”) of Navigant’s Board of
Directors (the “Committee”) in the first quarter of each calendar year, and any
salary adjustment resulting from that review is targeted to be effective on
March 1 of such calendar year.

 

•   Annual Cash Incentive Bonus: You will be eligible to receive an annual cash
incentive bonus based upon your and Navigant’s achievement of annual performance
goals or objectives established and measured by the Committee in its sole
discretion. For 2016, you will have a target annual incentive bonus opportunity
equal to 75% of your annual base salary, payable in accordance with the Navigant
Consulting, Inc. Annual Incentive Plan, as may be amended from time to time (but
in no event shall any actual bonus award be paid later than March 15th of the
calendar year immediately following the year for which such compensation is
earned). For 2016, any bonus award earned will be prorated based on the number
of calendar days you are employed by Navigant in 2016 divided by 366. Actual
bonus awards may range from zero to a maximum of 200% of your target annual
incentive bonus opportunity, based on your and Navigant’s achievement of the
applicable annual performance goals or objectives.

 

•  

Initial Equity Grant: Effective as of the commencement of your employment,
Navigant shall make a one-time award of restricted stock units (“RSUs”) with an
aggregate grant date value of $500,000, with the number of RSUs granted
determined based on the average closing price of a share of Navigant common
stock for the 30 calendar day period immediately preceding the grant date,
pursuant and subject to the Navigant Consulting, Inc.



--------------------------------------------------------------------------------

Mr. Stephen Lieberman

February 19, 2016

 

 

Amended and Restated 2012 Long-Term Incentive Plan (“LTIP”) and the Restricted
Stock Unit Award Agreement embodying such grant, which agreement must be
executed as a pre-condition of such grant. Except as set forth in the Restricted
Stock Unit Award Agreement, the grant shall vest in one-third increments on each
of the first three annual anniversaries of the grant date, subject to your
continued employment, compliance with your Executive Officer Business Protection
and Arbitration Agreement (“Business Protection Agreement”) (a copy of which is
enclosed) and the terms and conditions of this Agreement, the Restricted Stock
Unit Award Agreement and the LTIP. As we discussed, the Restricted Stock Unit
Award Agreement for this initial equity grant will provide for full accelerated
vesting of the award in the event of a Qualifying Termination of Employment (as
defined in Exhibit A attached hereto) prior to the end of the three-year vesting
period.

 

•   Annual Long-Term Equity Incentive Program: Effective as of the commencement
of your employment, Navigant shall grant annual long-term equity incentive
awards for 2016 pursuant to the LTIP having an aggregate grant date value of
$500,000, with (a) 50% of the aggregate grant value consisting of
performance-based RSUs (vesting three years from the grant date if and only to
the extent that specific performance goals are met with respect to relative
total shareholder return and Navigant’s adjusted EBITDA during the three-year
performance period ending December 31, 2018); (b) 25% of the aggregate grant
date value consisting of time-based RSUs (vesting ratably over a three-year
period); and (c) 25% of the target grant date value consisting of stock options
(vesting ratably over a three-year period), subject in each case to your
continued employment through the applicable vesting date (except as set forth in
the applicable award agreement embodying each such grant) and your compliance
with the Business Protection Agreement. The target number of shares underlying
the performance-based RSUs and the number of shares underlying the time-based
RSUs will be computed based on the average closing price of a share of Navigant
common stock for the 30 calendar day period immediately preceding the grant
date. These awards, including the vesting thereof, shall be subject in all cases
to the terms and conditions of the LTIP and the award agreements embodying such
grants, in the standard form previously approved by the Committee, which must be
executed as a pre-condition of such grants. In the event of a conflict between
the terms of this Agreement and the terms and conditions of the LTIP or such
award agreements, the terms of the LTIP and such award agreements will govern.

For 2017 and beyond, the amount and terms of any long-term equity incentive
awards will be determined by the Committee in its sole discretion.

 

•   Relocation Allowance: Subject to commencement of your employment, this offer
of employment includes a one-time payment of $125,000 to help cover
relocation-related expenses for you and your family to relocate to within a
reasonable commuting distance to our Chicago headquarters, subject to your
execution of a Relocation Recovery Agreement which requires repayment in the
event you voluntarily terminate your employment within the first twelve months
of employment. This relocation allowance will be payable with your first
paycheck and will be subject to supplemental withholding and other required
deductions.

 

•  

Stock Ownership Guidelines: To reinforce the importance of stock ownership and
further align our executive’s interests with those of our shareholders, Navigant
has adopted stock ownership guidelines and holding period requirements that
apply to equity incentive awards for its named executive officers, which include
the Chief Financial Officer position. These stock ownership guidelines require
you to own shares of Navigant common stock valued at

 

2



--------------------------------------------------------------------------------

Mr. Stephen Lieberman

February 19, 2016

 

 

a minimum of three times your annual base salary. Until these stock ownership
guidelines are achieved, you must retain at least 50% of the net shares received
upon the vesting of equity awards and the exercise of stock options. Apart from
meeting the applicable stock ownership guidelines, you will be required to hold
at least 50% of the net shares received upon the vesting of equity awards and
the exercise of stock options for at least one year following the applicable
vesting or exercise date.

 

•   Severance Benefits: Following acceptance of this offer and the commencement
of your employment with Navigant, you will be eligible to receive the payments
set forth in Exhibit A attached hereto and made a part hereof. Navigant reserves
the right, in its sole discretion, to amend or modify such severance benefits,
subject to the limitations expressly set forth therein.

 

•   Employee Benefits and Perquisites: As a member of the Company’s senior
executive management team, you will be entitled to receive all benefits and
perquisites of employment generally available to other senior executive officers
upon satisfying any applicable eligibility or participation criteria. Our 2016
employee benefits guide is enclosed. Certain participation costs for our
employee benefit programs are borne by our employees. Participation in our group
insurance programs is subject to the requirements established by the group
insurance carriers. The effective date for participation in our group insurance
programs is the first day of the month following your employment commencement
date. Navigant reserves the right to discontinue or amend its employee benefits
and perquisites, including group insurance programs, from time to time in its
sole discretion.

As a condition to your employment with Navigant, and in consideration of the
compensation, benefits and equity incentive awards that are included in this
offer of employment, including the equity grants described above, you will be
required to execute and comply with the Business Protection Agreement enclosed
with this Agreement.

This offer of employment is made with the understanding that you will be based
out of our Chicago headquarters but will be available to travel to other offices
or locations as reasonably necessary. This offer of employment is further
contingent upon your reviewing and signing this Agreement and your willingness
thereafter to abide by its terms and conditions, as well as those in the
Business Protection Agreement. Your employment with Navigant is also contingent
on your providing Navigant with documentary evidence of your eligibility to be
employed in the United States within three business days after your start date
and your successful completion of a background check.

This offer is made based on your representations to us that you are free to
accept this offer of employment without violating any legal or contractual
obligations to your current or prior employer(s) and that you will fully comply
with all applicable post-employment confidentiality, non-solicitation and other
restrictions arising out of your current or prior employment relationship(s).
You agree to advise Navigant in writing of all such restrictions prior to
accepting this offer.

It is understood that you are not being offered employment for a definite period
of time and that either you or Navigant may terminate the employment
relationship at any time and for any or no reason subject only to the following
notice provisions: (a) you may terminate your employment for any reason (other
than due to a Constructive Termination of Employment (as defined in Exhibit A))
by providing Navigant with a written notice of termination at least 60 calendar
days

 

3



--------------------------------------------------------------------------------

Mr. Stephen Lieberman

February 19, 2016

 

prior to such termination, which shall be effective as of the date specified
therein; (b) you may immediately terminate your employment due to a Constructive
Termination of Employment (subject to the notice, cure, and terminations
provisions set forth in such definition in Exhibit A), effective upon written
notice to Navigant; (c) Navigant may terminate your employment for any or no
reason (other than Cause or Disability (each as defined in Exhibit A)) upon 30
calendar days’ advance written notice to you, which shall be effective as of the
date specified therein; and (d) Navigant may immediately terminate your
employment for Cause or Disability, in each case effective upon written notice
to you. During any notice period given pursuant to the foregoing sentence,
Navigant may in its discretion require that you refrain from reporting to
Navigant’s place(s) of business and from performing your duties during some or
all of any such notice period. Any time during any such notice period Navigant
may accelerate the effective date of termination of your employment if it pays
you in a lump sum the pro-rated base salary that you would have earned during
the period by which the notice period was reduced, which will be paid on the
first regularly scheduled Navigant payroll date following the effective date of
termination of your employment. Any written notice required or permitted in this
Agreement shall be provided as set forth in Exhibit A. Nothing in this Agreement
should be interpreted as creating anything other than an at-will employment
relationship between the parties.

The terms and conditions set forth in this Agreement (including the attached
Exhibit A), as well as the fact and contents of any discussions between us
regarding your potential future employment by Navigant, including any
information that we may disclose to you about Navigant, its business, financial
results and future prospects, are strictly confidential and should not be
disclosed by you to any other party without our prior written consent or until
publicly released by Navigant.

This Agreement (including Exhibit A attached hereto), the Business Protection
Agreement and the Relocation Recovery Agreement constitute the entire agreement
between you and Navigant with respect to the subject matter hereof and thereof
and supersede any and all prior and/or contemporaneous negotiations or
agreements, written or oral, regarding the subject matter thereof between the
parties hereto. Except as otherwise provided for in Paragraph 8 or Paragraph
10(e) of Exhibit A, this Agreement shall not be modified or amended, except by a
written agreement signed by you and an authorized representative of Navigant.
You confirm that, in agreeing to the terms of this Agreement (including Exhibit
A attached hereto), the Business Protection Agreement and the Relocation
Recovery Agreement, you are not relying on any oral or written statement or
other representation not contained herein or therein. This Agreement (including
Exhibit A attached hereto) is made and entered into and will be governed by and
interpreted in accordance with the laws of the State of Illinois.

To accept this offer, please execute this letter in the space provided below and
also execute a copy of the Business Protection Agreement and return executed
copies of both agreements to Gene Raffone, VP & Chief Human Capital Officer.
Countersigned copies will then be provided to you.

 

4



--------------------------------------------------------------------------------

Mr. Stephen Lieberman

February 19, 2016

 

I am very pleased with the prospect that you would be joining the Navigant
executive team. If you have any questions regarding this offer, please feel free
to contact me.

 

Sincerely, NAVIGANT CONSULTING, INC. By:   /s/ Julie M. Howard   Julie M. Howard
  Chairman and Chief Executive Officer

Enclosures

 

AGREED AND ACCEPTED this 20th

day of February, 2016:

/s/ Stephen Lieberman Stephen Lieberman

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Severance Benefits

This Exhibit is attached to, and constitutes a part of, that certain offer of
employment dated February 19, 2016 (the “Agreement”), between Navigant
Consulting, Inc. (“Navigant”) and Stephen Lieberman (“Executive”). Any terms
used but not otherwise defined in this Exhibit shall have the meanings ascribed
to them in the Agreement.

 

1. Definitions. The following terms used in this Exhibit shall have the
following meanings:

“Base Salary” means Executive’s annual rate of base salary in effect immediately
prior to the Termination Date (or, in the event of a Constructive Termination of
Employment, the annual rate of base salary in effect immediately prior to the
event giving rise to the Constructive Termination of Employment if such annual
base salary is higher than the annual base salary in effect immediately prior to
the Termination Date).

“Board” means the Board of Directors of Navigant.

“Business Protection Agreement” means Executive’s Executive Officer Business
Protection and Arbitration Agreement with Navigant (and any other similar
agreement with Navigant with respect to Executive’s confidentiality,
non-competition or non-solicitation obligations to Navigant).

“Cause”means Executive’s willful misconduct, dishonesty or other willful actions
(or willful failures to act) which are materially and demonstrably injurious to
the Company, or a material breach by Executive of one or more terms of any
agreement between Executive and the Company, which shall include Executive’s
habitual neglect of the material duties required of Executive under such
agreement, in each case as determined by the Board; provided, however, in order
to terminate Executive’s employment for Cause, Navigant must provide Executive
with written notice specifying the conduct alleged to have constituted Cause
and, if curable, Executive shall have 30 calendar days after receipt of such
notice to cure the matters specified in the notice. For purposes of this
definition, no act or failure to act on the part of Executive shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith or without reasonable belief that Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
express authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company. In addition, Executive’s employment shall be deemed to have
terminated for Cause if, within six months after the Termination Date, based on
facts and circumstances discovered after Executive’s employment has terminated,
the Board determines in good faith after appropriate investigation that
Executive committed an act prior to the Termination Date that would have
justified a termination for Cause.

“Change in Control” shall have the meaning set forth in the Navigant Consulting,
Inc. Amended and Restated 2012 Long-Term Incentive Plan, as in effect on the
date hereof.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and the regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Company” means, collectively, Navigant and its subsidiaries.

“Constructive Termination of Employment” means the occurrence of any of the
following events or conditions without Executive’s express written consent:
(a) a material diminution in Executive’s Base Salary (excluding a reduction in
compensation similarly affecting all or substantially all of the Company’s
executive officers); (b) a material diminution in Executive’s authority, duties
or responsibilities; (c) relocation of Executive’s base office to an office that
is more than 50 miles from Executive’s base office prior to such relocation; or
(d) the failure of Navigant to obtain the assumption of the terms set forth
herein by any successors as contemplated in Paragraph 10(c) below; provided
that, Executive must notify Navigant of his or her intention to terminate his or
her employment by written notice in accordance with Paragraph 10(a) hereof;
provided, further, that (i) such notice shall be provided to the Board within 90
calendar days of the initial existence of such event, (ii) Navigant shall have
30 calendar days to cure such event after receipt of such notice, and (iii) if
uncured, Executive shall terminate his or her employment within six months
following the initial existence of such event.

“Disability” means the absence of Executive from Executive’s duties with the
Company for 120 consecutive calendar days, or a total of 180 calendar days in
any 12-month period, as a result of incapacity due to mental or physical illness
that is determined to be total and permanent by a physician jointly selected by
Navigant and Executive or Executive’s legal representative, or, if the parties
cannot agree on the selection of such physician then each shall choose a
physician and the two physicians shall jointly select a physician to make such
binding determination.

“Qualifying Termination of Employment” means a termination of Executive’s
employment by the Company for reasons other than the following: (a) a
termination of employment for Cause; (b) Executive’s resignation for any reason
other than due to a Constructive Termination of Employment; (c) the cessation of
Executive’s employment with the Company due to death or Disability; or (d) the
cessation of Executive’s employment with the Company as the result of the sale,
spin-off or other divestiture of a division, business unit or subsidiary or a
merger or other business combination, which does not constitute a Change in
Control, if either (i) Executive becomes employed with the purchaser or
successor in interest to Executive’s employer with regard to such division,
business unit or subsidiary, or (ii) Executive is offered employment by such
purchaser or successor in interest on terms and conditions comparable in the
aggregate (as determined by the Committee in its sole discretion) to the terms
and conditions of Executive’s employment with the Company immediately prior to
such transaction.

“Severance Benefits” means the benefits payable to Executive pursuant hereto.

“Termination Date” means the date on which Executive’s employment with the
Company terminates due to a Qualifying Termination of Employment, death or
Disability. For all purposes hereof, Executive shall be considered to have
terminated employment with the Company when he or she incurs a “separation of
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the applicable guidance issued thereunder.

 

7



--------------------------------------------------------------------------------

2. Effect of Termination of Employment on Compensation and Accrued Rights. Upon
termination of Executive’s employment with the Company for any reason, all
compensation and all benefits to Executive shall terminate, provided that the
Company shall pay Executive: (a) the earned but unpaid portion of Executive’s
Base Salary through the Termination Date; and (b) any unpaid expense or other
reimbursements due to Executive (collectively, the “Accrued Rights”).

 

3. Effect of Qualifying Termination of Employment. Subject to Paragraphs 6 and
8, upon Executive’s Qualifying Termination of Employment and provided that
Executive has been and remains in compliance with any and all restrictive
covenants and other obligations under any agreement with the Company, including,
without limitation, the Business Protection Agreement, then Executive shall be
entitled to receive the Severance Benefits described in this Paragraph 3, in
addition to the Accrued Rights. To the extent applicable, Executive shall only
be entitled to receive payments pursuant to Paragraph 3(a) or Paragraph 3(b) and
not both paragraphs.

 

  (a) Severance Payment upon Non-Change in Control Termination of Employment.
Upon a Qualifying Termination of Employment, Executive shall receive a lump sum
severance payment equal to one times the sum of (i) Executive’s Base Salary and
(ii) the average of Executive’s annual bonuses for the three most recently
completed years (or such shorter period if employed for less than three years)
prior to the Termination Date or Executive’s target annual bonus amount if the
Termination Date occurs prior the date on which Executive is eligible to receive
his or her first annual bonus under Navigant’s annual bonus program.

 

  (b) Severance Payment upon Change in Control Termination of Employment. Upon a
Qualifying Termination of Employment during the one-year period following a
Change in Control or if, during the six-month period preceding a Change in
Control, the Company terminates Executive’s employment other than for Cause,
death or Disability, in anticipation of a Change in Control transaction that the
Board is actively considering at the time of such termination of employment and
that is ultimately consummated, Executive shall receive a lump sum severance
payment equal to two times the sum of (i) Executive’s Base Salary and (ii) the
average of Executive’s annual bonuses for the three most recently completed
years (or such shorter period if employed for less than three years) prior to
the Change in Control or Executive’s target annual bonus amount if the
Termination Date occurs prior the date on which Executive is eligible to receive
his or her first annual bonus under Navigant’s annual bonus program.

 

  (c) Annual Bonus. Upon a Qualifying Termination of Employment under either
Paragraph 3(a) or Paragraph 3(b), the Company shall pay to Executive, (i) to the
extent earned but not yet paid, Executive’s annual bonus for the year preceding
the year in which the Termination Date occurs in an amount determined by the
Committee and subject to the terms and conditions of Navigant’s annual bonus
program as then in effect, and (ii) a prorated annual bonus for the year in
which the Termination Date occurs based on actual performance under the terms of
Navigant’s annual bonus program as then in effect, with the bonus provided for
in this subparagraph (c) to be paid at the same time bonuses are paid by
Navigant to other participants in such program (but in no event later than the
March 15th occurring immediately following the year in which the Termination
Date occurs), subject to the terms and conditions of Navigant’s annual bonus
program as then in effect and prorated to reflect the number of calendar days
out of 365 during which Executive was employed by Company during the year of the
Qualifying Termination of Employment, including the Termination Date.

 

8



--------------------------------------------------------------------------------

  (d) Continued Benefits Coverage. Upon a Qualifying Termination of Employment
under either Paragraph 3(a) or Paragraph 3(b) and provided that Executive
(and/or his or her dependents) timely elects COBRA coverage, the Company shall
pay to Executive (or to Executive’s family in the event of Executive’s death) on
a monthly basis an amount equal to the monthly amount of the COBRA continuation
coverage premium for such month, at the same level and cost to Executive (or
Executive’s dependents in the event of his or her death) as immediately
preceding the Termination Date, under the Company group medical plan in which
Executive participated immediately preceding the Termination Date, less the
amount of Executive’s portion of such monthly premium as in effect immediately
preceding the Termination Date, until the earlier of (i) 12 months after the
Termination Date or (ii) the date on which Executive and Executive’s dependents
have become eligible for substantially similar healthcare coverage or become
entitled to Medicare coverage . Any payments under this Paragraph 3(d) shall
constitute taxable income to Executive.

 

  (e) Timing of Payment of Severance. Subject to the remaining terms hereof,
Severance Benefits under this Paragraph 3 shall be paid to Executive in a lump
sum cash payment within 60 calendar days following Executive’s Termination Date;
provided, however, that if the Company terminates Executive’s employment other
than for Cause, death or Disability, in anticipation of a Change in Control
transaction that the Board is actively considering and that is ultimately
consummated, the incremental Severance Benefit provided for under Paragraph 3(b)
shall be paid within 60 calendar days following the consummation of the Change
in Control; provided, further, that the Severance Benefits payable pursuant to
Paragraph 3(c)(ii) and Paragraph 3(d), as applicable, shall be paid to Executive
at the times provided in such paragraphs.

 

4. Effect of Termination due to Executive’s death or Disability. Subject to
Paragraphs 6 and 8, upon termination of Executive’s employment due to death or
Disability and provided that Executive has been and remains in compliance with
any and all restrictive covenants and other obligations under any agreement with
the Company, including, without limitation, the Business Protection Agreement,
then Executive shall be entitled to receive the Severance Benefits described in
this Paragraph 4, in addition to the Accrued Rights.

 

  (a) Annual Bonus. Upon a termination of employment due to death or Disability,
the Company shall pay to Executive (or his or her estate in the event of
Executive’s death), (i) to the extent earned but not yet paid, his or her annual
bonus for the year preceding the year in which the Termination Date occurs in an
amount determined by the Committee and subject to the terms and conditions of
Navigant’s annual bonus program as then in effect, to be paid within 60 calendar
days following the Termination Date and (ii) a prorated annual bonus for the
year in which the Termination Date occurs based on actual performance under the
terms of Navigant’s annual bonus program as then in effect, with the bonus
provided for in this subparagraph (a) to be paid at the same time bonuses are
paid by Navigant to other participants in such program (but in no event later
than the March 15th occurring immediately following the year in which the
Termination Date occurs), subject to the terms and conditions of Navigant’s
annual bonus program as then in effect and prorated to reflect the number of
calendar days out of 365 during which Executive was employed by Company during
the year of the termination of employment under this Paragraph 4, including the
Termination Date.

 

9



--------------------------------------------------------------------------------

  (b) Continued Benefits Coverage. Upon termination of employment due to death
or Disability and provided that Executive (and/or his or her dependents) timely
elects COBRA coverage, the Company shall pay to Executive (or to Executive’s
family in the event of his or her death) on a monthly basis an amount equal to
the monthly amount of the COBRA continuation coverage premium for such month, at
the same level and cost to Executive (or Executive’s dependents in the event of
his or her death) as immediately preceding the Termination Date, under the
Company group medical plan in which Executive participated immediately preceding
the Termination Date, less the amount of Executive’s portion of such monthly
premium as in effect immediately preceding the Termination Date, until the
earlier of (i) 12 months after the Termination Date or (ii) the date on which
Executive and his or her dependents have become eligible for substantially
similar healthcare coverage or become entitled to Medicare coverage. Any
payments under this Paragraph 4(b) shall constitute taxable income to Executive.

 

5. Golden Parachute Provisions. In the event that a payment or benefit received
or to be received by Executive following his or her Termination Date (whether
pursuant to the terms hereof or any other plan, arrangement or agreement with
the Company or any of its affiliates or divisions) (collectively, with the
payments provided for herein, the “Post Termination Payments”) would be subject
to excise tax (in whole or in part) as a result of Section 280G of the Code, and
as a result of such excise tax, the net amount of Post Termination Payments
retained by Executive (taking into account federal, state income taxes and such
excise tax) would be less than the net amount of Post Termination Payments
retained by Executive (taking into account federal and state income taxes) if
the Post Termination Payments were reduced or eliminated as described in this
Paragraph 5, then the Post Termination Payments shall be reduced or eliminated
until no portion of the Post Termination Payments is subject to excise tax, or
the Post Termination Payments are reduced to zero. For purposes of this
limitation, (a) no portion of the Post Termination Payments the receipt or
enjoyment of which Executive shall have waived in writing prior to the date of
payment following termination of the Post Termination Payments shall be taken
into account, (b) no portion of the Post Termination Payments shall be taken
into account which does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code, (c) the Post Termination Payments shall be
reduced only to the extent necessary so that the Post Termination Payments
(other than those referred to in clauses (a) and (b) above) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code or are otherwise not subject to excise
tax, and (d) the value of any non-cash benefit and all deferred payments and
benefits included in the Post Termination Payments shall be determined by the
mutual agreement of the Company and Executive in accordance with the principles
of Sections 280G(d)(3) and (4) of the Code. In the event that the Post
Termination Payments shall be reduced pursuant to this Paragraph 5, then such
reduced payment shall be determined by reducing the Post Termination Payments
otherwise payable to Executive in the following order: (i) by reducing the cash
severance payment due under Paragraph 3 or Paragraph 4, as applicable; (ii) by
eliminating the acceleration of vesting of any stock options (and if there is
more than one option award so outstanding, then the acceleration of the vesting
of the stock option with the highest exercise price shall be reduced first and
so on); and (iii) by reducing the payments of any restricted stock, restricted
stock units, performance awards or similar equity-based awards that have been
awarded to Executive by the Company (and if there be more than one such award
held by Executive, by reducing the awards in the reverse order of the date of
their award, with the oldest award reduced first and the most-recently awarded
reduced last).

 

10



--------------------------------------------------------------------------------

6. Requirement of General Release. Notwithstanding anything herein to the
contrary, the payments and benefits under Paragraph 3 or Paragraph 4, as
applicable, shall only be payable if Executive executes and delivers to the
Company, and does not revoke, a general release and waiver agreement, which
includes a release of Navigant, its subsidiaries, affiliates, officers,
directors, employees, agents, benefit plans, fiduciaries and their insurers,
successors, and assigns, provided that such general release and waiver agreement
is returned, and not revoked, by Executive within the time period specified in
the agreement (which shall not exceed 60 calendar days after the Termination
Date).

 

7. Offsets; No Mitigation.

 

  (a) Non-duplication of Benefits. The Company may, in its discretion and to the
extent permitted under applicable law, offset against Executive’s Severance
Benefits hereunder or any other severance, termination, or similar benefits
payable to Executive by the Company, including, but not limited to any amounts
paid under any employment agreement or other individual contractual arrangement,
or amounts paid to comply with, or satisfy liability under, the Worker
Adjustment and Retraining Notification Act or any other federal, state, or local
law requiring payments in connection with an involuntary termination of
employment, plant shutdown, or workforce reduction, including, but not limited
to, amounts paid in connection with paid leaves of absence, back pay, benefits,
and other payments intended to satisfy such liability or alleged liability.

 

  (b) Overpayment. The Company may recover any overpayment of Severance Benefits
made to Executive or Executive’s estate hereunder or, to the extent permitted by
applicable law, offset any overpayment of Severance Benefits or any other
amounts due from Executive against any Severance Benefits or other amount the
Company owes Executive or Executive’s estate.

 

  (c) No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions hereof and such amounts shall not be
reduced whether or not Executive obtains other employment.

 

8. Section 409A of the Code.

 

  (a) The payments provided hereunder are intended to meet the requirements of
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent. The payments to Executive hereunder are intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and
each payment hereunder is designated as a separate payment for such purposes. In
the event that Navigant determines that any provision hereof does not comply
with Section 409A of the Code or any rules, regulations or guidance promulgated
thereunder and that as a result Executive may become subject to a Section 409A
tax, notwithstanding Paragraph 10(e), Navigant shall have the discretion to
amend or modify such provision to avoid the application of such Section 409A
tax, and in no event shall Executive’s consent be required for such amendment or
modification. Notwithstanding any provision hereof to the contrary, Executive
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may arise in connection with amounts payable pursuant hereto
(including any taxes arising under Section 409A of the Code), and the Company
shall have no obligation to indemnify or otherwise hold Executive harmless from
any or all of such taxes.

 

11



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provision hereof, to the extent any payments
(including the provision of benefits) hereunder constitute “nonqualified
deferred compensation,” within the meaning of Section 409(A) of the Code, the
payment shall be paid (or provided) in accordance with the following:

 

  (i) If Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on Executive’s Termination Date, then no
such payment shall be made during the period beginning on the Termination Date
and ending on the date that is six months following the Termination Date or, if
earlier, on the date of Executive’s death, if the earlier making of such payment
would result in tax penalties being imposed on Executive under Section 409A of
the Code. The amount of any payment that would otherwise be paid to Executive
during this period shall instead be paid, with interest at the short-term
applicable federal rate as in effect as of the Termination Date, to Executive on
the first business day following the date that is six months following the
Termination Date or, if earlier, the date of Executive’s death.

 

  (ii) If the period during which Executive may execute the general release and
waiver agreement as contemplated by Paragraph 6 commences in one calendar year
and ends in a subsequent calendar year, such amounts or benefits shall be paid
or provided in the subsequent calendar year in accordance with Section 409A of
the Code.

 

  (iii) Notwithstanding the foregoing provisions hereof, if and to the extent
that amounts payable hereunder are deemed, for purposes of Section 409A of the
Code, to be in substitution of amounts previously payable under another
arrangement with respect to Executive, such payments hereunder will be made at
the same time(s) and in the same form(s) as such amounts would have been payable
under the other arrangement, to the extent required to comply with Section 409A
of the Code.

 

  (iv) Payments with respect to reimbursements of all expenses pursuant hereto
shall be made promptly, but in any event on or before the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefit to be provided, in any other calendar year and
Executive’s right to such reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit.

 

9. Dispute Resolution. Navigant and Executive agree that any dispute arising out
of or relating to the terms set forth in this Exhibit that cannot be resolved
amicably by the parties will be resolved in accordance with the provisions of
the Business Protection Agreement.

 

12



--------------------------------------------------------------------------------

10. Miscellaneous.

 

  (a) Notices. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid addressed as follows:

 

If to Navigant:  

Navigant Consulting, Inc.

30 S. Wacker Drive, Suite 3550

Chicago, IL 60606

Attention: Chief Human Capital Officer

If to Executive:   At the most recent address on file with the Company

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

 

  (b) Withholding Taxes and Other Employee Deductions. The Company, its
affiliates or any successor company may withhold or deduct from any benefits and
payments made pursuant to this Exhibit all federal, state, city and other taxes
as may be required pursuant to any statute, regulation, ordinance or order and
all other normal employee deductions made with respect to the Company’s
employees generally.

 

  (c) Successors. The terms set forth in this Exhibit are personal to Executive
and without the prior written consent of Navigant are not assignable by
Executive other than by will or the laws of descent and distribution. The terms
set forth in this Exhibit will inure to the benefit of and be enforceable
against Executive’s legal representatives and will inure to the benefit of and
be binding upon Navigant and its successors and assigns. Navigant will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
share exchange or otherwise) to all or substantially all of the business and/or
assets of Navigant to assume expressly and agree to perform Navigant’s
obligations under this Exhibit in the same manner and to the same extent that
Navigant would be required to perform such obligations if no such succession had
taken place. For purposes of this Exhibit, the term “Navigant” means Navigant as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform such obligations under this
Exhibit by operation of law, or otherwise.

 

  (d) Waiver. Executive’s or Navigant’s failure to insist upon strict compliance
with any provision of this Exhibit or the failure to assert any right Executive
or Navigant may have hereunder, will not be deemed to be a waiver of such
provision or right or any other provision or right of this Exhibit.

 

  (e) Amendment. Navigant may amend, modify or terminate any of the benefits
provided under this Exhibit at any time; provided, however, that (i) expect as
specifically provided in Paragraph 8, no amendment, modification or termination
that is materially adverse to Executive will be effective without Executive’s
written consent until the 24 months after its adoption, and (ii) no such
amendment, modification or termination shall affect the right to any unpaid
Severance Benefits of Executive whose Termination Date has occurred prior to
such amendment, modification or termination.

 

13